Limites Administrativos do IGP - CAOP2012.1 100000
Baso cartográfica do IGc0E à escala 125.000 L
Sistema do coordenadas: Datum 73, Hayford-Gauss IPCC (Melia)

N

P(m)
170000
170000
171200
171200
165350
165350

Legenda

[am | Concessão mineira n.º MNC000136 |,

a iai Escala 1:50.000
Concessão mineira

Nº de Cadastro: MNC000136 Desenho nº 664/DAT/2012
- Denominação: MONCORVO
Direcção Geral Concessionário: MTI - FERRO DE MONCORVO, S.A. Data: 12-12-2012
de Energia e Geologia Substância: Fe Executado por:
Divisão de Apoio Transversal Área (ha): 4624,5 '
E Concelho(s): Torre de Moncorvo Susana Nogueira

